     Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

          -against-                      18 Cr. 567 (VSB)

CHRISTOPHER COLLINS,
CAMERON COLLINS, and
STEPHEN ZARSKY,
                       Defendants.



  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION
       FOR THE PRODUCTION OF BRADY AND RULE 16 MATERIAL




                                     BAKER HOSTETLER LLP
                                     45 Rockefeller Plaza, 14th Floor
                                     New York, New York 10111
                                     Attorneys for Christopher Collins


                                     CROWELL & MORING LLP
                                     590 Madison Avenue, 20th Floor
                                     New York, New York 10022
                                     Attorneys for Cameron Collins


                                     DUANE MORRIS LLP
                                     1540 Broadway
                                     New York, New York 10036
                                     Attorneys for Stephen Zarsky
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 2 of 20



                                               TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

II.    ARGUMENT .......................................................................................................................2

       A.        The Government Conducted a Joint Investigation with the SEC and Must
                 Review Its Remaining Files for Brady.....................................................................2

       B.        The Government Cannot Avoid Its Brady and Discovery Obligations by
                 Deeming Unknown Amounts of Data “Non-Responsive” ......................................7

                 i.         The Government Cannot Disclaim Possession of “Non-Responsive”
                            Documents While Still Satisfying Brady and Rule 16 Obligations .............8

                 ii.        The Government Cannot Satisfy Its Brady and Rule 16 Obligations by
                            Relying Upon an Early Investigative “Responsiveness” Review ..............12

       C.        The Government Should Turn Over the Full Interview Notes from Two
                 Witnesses ...............................................................................................................13

III.   CONCLUSION ..................................................................................................................14




                                                                  i
            Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 3 of 20



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Brady v. Maryland,
   373 U.S. 83 (1963) ........................................................................................................... passim

United States v. Brooks,
   966 F.2d 1500 (D.C. Cir. 1992) .................................................................................................6

United States v. Galanis,
   No. 16-cr-371 (RA) (S.D.N.Y. Aug. 3, 2017) .........................................................................11

United States v. Ganias,
   824 F.3d 199 (2d Cir. 2016) (en banc).................................................................................9, 10

United States v. Giglio,
   405 U.S. 150 (1972) ........................................................................................................ passim

United States v. Gil,
   297 F.3d 93 (2d Cir. 2002).........................................................................................................7

United States v. Gupta,
   848 F. Supp. 2d 491 (S.D.N.Y. 2012)........................................................................................4

United States v. Jacobs,
   650 F. Supp. 2d 160 (D. Conn. 2009) ......................................................................................13

United States v. Kilroy,
   523 F. Supp. 206 (E.D. Wisc. 1981) ..................................................................................10, 11

United States v. Lustyik,
   2:12-CR-645-TC, 2014 WL 1494019 (D. Utah Apr. 16, 2014) ................................................9

United States v. Mahaffy,
   693 F.3d 113 (2d Cir. 2012).......................................................................................................7

United States v. Martoma,
   990 F. Supp. 2d 458 (S.D.N.Y. 2014)........................................................................................4

United States v. Mendlowitz,
   17 Cr. 248 (VSB), 2019 WL 1017533, (S.D.N.Y. Mar. 2, 2019) .......................................9, 10

United States v. Middendorf,
   18 Cr. 36 (JPO), 2018 WL 3956494 (S.D.N.Y. 2018) .........................................................2, 3




                                                                   ii
             Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 4 of 20



United States v. Rittweger,
   524 F.3d 171 (2d Cir. 2008).....................................................................................................13

United States v. Rodriguez,
   496 F.3d 221 (2d Cir. 2007).................................................................................................4, 14

United States v. Savedoff,
   No. 16-cr-41G, 2017 WL 2305751 (W.D.N.Y. May 25, 2017) ..............................................11

United States v. Stein,
   488 F. Supp. 2d 350 (S.D.N.Y. 2007)................................................................................10, 11

United States v. Vilar,
   05 Cr. 621 (RJS), 2008 WL 2531195, (S.D.N.Y. June 22, 2008) ..........................................14

United States v. Villa,
   3:12cr40, 2014 WL 280400 (D. Conn. Jan. 24, 2014).............................................................13

United States v. Wey,
   256 F. Supp. 3d 355 (S.D.N.Y. 2017)......................................................................................13

Statutes

18 U.S.C. § 3500 ..............................................................................................................6, 8, 13, 14

Rules

Fed. R. Crim. P. 41(e)(2)(B) ...........................................................................................................9




                                                                    iii
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 5 of 20




I.     INTRODUCTION

       The government acknowledges, as it must, that it is obligated to provide timely discovery

of information that is favorable to the defense, including exculpatory evidence and evidence that

could be used to impeach the credibility of a government witness. Government’s Opposition

(“Opposition” or “Opp.”) at 16 (citing Brady v. Maryland, 373 U.S. 83, 87 (1963)). The

Department of Justice encourages its prosecutors to approach its discovery obligations broadly.

Justice Manual § 9-5.002. Nevertheless, in this case, the government has repeatedly asserted that

it has produced all such information in its possession, custody, or control, only later to make

additional disclosures in response to specific requests from defense counsel. Remarkably, the

government now disclaims its obligation to even review certain categories of documents for

potential Brady, Giglio, or Rule 16 disclosures.

       The Defendants have made three limited requests of the government that it has rejected

outright. First, the Defendants request that the government review for Brady a discrete set of

materials withheld by the Securities and Exchange Commission (“SEC”) from its discovery in its

enforcement action, including interview notes withheld at the request of the government. Second,

the Defendants request that the government review for Brady, Giglio, and Rule 16 material, or

alternatively produce, electronically stored information (“ESI”) from the devices of the alleged

co-conspirators that are in the possession of the government. Third, the Defendants request that

the government produce the full FBI FD-302s (“FD-302s”) for two witnesses identified by the

government as having made statements that are potentially exculpatory. In response, the

government has disclaimed its close partnership with the SEC in jointly investigating this case,

created an arbitrary distinction for ESI in its possession based upon a legal fiction, and produced

incomplete and insufficient descriptions of limited statements from the FD-302s. None of these

                                                   1
          Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 6 of 20



arguments can withstand serious scrutiny. The Court should grant the relief sought in the

Defendants’ Motion for the Production of Brady and Rule 16 Material (the “Motion” or “Mot.”).

II.     ARGUMENT

        A.       The Government Conducted a Joint Investigation with the SEC and Must Review
                 Its Remaining Files for Brady

        The government agrees with Defendants that “[a] prosecutor’s duty to review files for

Brady material extends to reviewing information in the possession, custody, or control of another

agency” when engaged in a joint investigation. Opp. at 17. The parties, however, diverge on

whether the shared activities in this case rise to the level of a joint investigation. Importantly, the

presence or absence of a particular activity is not dispositive in the determination of whether the

government and the SEC conducted a joint or parallel investigation. Rather, various actions,

taken together, create a joint investigation. United States v. Middendorf, 18 Cr. 36 (JPO), 2018

WL 3956494, at *4 (S.D.N.Y. 2018) (finding “[a] number of factors are relevant in determining

whether the prosecution conducted a ‘joint investigation’”).

        In the face of the undeniably joint nature of their investigation, the government ignores

critical facts in an effort to minimize the SEC’s involvement. In its Opposition, the government

only addresses three of the relevant factors: (1) that the government and the SEC conducted joint

interviews,1 (2) that both the government and the SEC announced charges on the same day, and

(3) that the government and the SEC thanked each other’s leadership during a joint press

conference. However, as detailed in the Motion, the government and the SEC supported each

other at every critical step of their joint investigation — a fact the government has not denied and

cannot deny. In particular, the SEC and the government exchanged work product throughout the



1
  While the government concedes it conducted joint interviews with the SEC, it does not quantify how many
interviews it conducted in total.


                                                       2
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 7 of 20



investigation, and the FBI relied on information from the SEC in establishing probable cause for

search warrants furthering the investigation. Mot. at. 6. Furthermore, the government insisted on

the participation of the SEC — over the objection of defense counsel for both Congressman

Collins and Cameron Collins — at a pre-charge meeting during which the government and the

SEC conducted a coordinated assessment of the perceived merits of their respective cases. Mot.

at 6-8. The government’s decision to ignore these key aspects of the government’s and SEC’s

partnership obscures the true depth of coordination between the two agencies, and its silence on

these matters speaks volumes as to their importance.

       Ignoring the totality of these joint activities leads the government to a misplaced reliance

on Middendorf, 2018 WL 3956494. The SEC’s exchange of work product, and the government’s

reliance on information provided by the SEC to obtain search warrants, readily distinguishes the

investigation here with that in Middendorf. While the SEC did not “share[] the fruits of its

investigation with the Government” in Middendorf, the SEC not only shared such materials with

the criminal investigative team in this case, but also provided necessary information for the

government’s seizure of evidence to be used in the criminal case.

       Despite these extensive joint activities, the government now portrays its investigation as

parallel to, rather than jointly conducted with, the SEC. The government contends that any

coordination was merely born of convenience and financial prudence rather than an effort to

pursue jointly an insider-trading case. Opp. at 20. However, the government cannot operate as a

single monolith when expedient and economical and then disclaim such coordination to

circumvent its obligations. Because the government and the SEC conducted a joint investigation,

the Defendants seek relief from the Court to compel the government to review its investigative




                                                 3
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 8 of 20



partner’s limited universe of remaining unproduced documents for Brady material, including

notes of witness interviews currently withheld by the SEC at the direction of the government.

       Even if the Court finds the nature of the joint investigation was limited to fact gathering,

the Court should still conclude that the government has an obligation to review the SEC’s

remaining files for Brady. Although the Second Circuit has not yet addressed the issue of

whether joint fact-gathering, standing alone, constitutes a joint investigation, courts in this

District have found joint fact-gathering sufficient for a finding of a joint investigation. “For

Brady purposes, it is enough that the agencies are engaged in joint fact-gathering, even if they are

making separate investigatory or charging decisions, because the purpose of Brady is to apprise

the defendant of exculpatory evidence obtained during the fact-gathering that might not

otherwise be available to the defendant.” United States v. Gupta, 848 F. Supp. 2d 491, 494

(S.D.N.Y. 2012) (emphasis added); see also United States v. Martoma, 990 F. Supp. 2d 458, 461

(S.D.N.Y. 2014).

       The government also disclaims any obligation to review the SEC’s memorialization of

the joint interviews because the SEC did not take its own notes. Opp. at 20 n.2. However, the

government’s duty is not abrogated merely because an investigative partner does not take its own

contemporaneous notes. The government has a duty to review the SEC file for any

memorialization: post-interview memoranda, personal summaries of the interviews, internal

communications regarding said interviews, and any other similar record of Brady or Giglio

known to the SEC. Gupta, 848 F. Supp. 2d at 495 (noting the possibility the SEC attorney

highlighted different information than found in the FBI agent’s record); see also United States v.

Rodriguez, 496 F.3d 221, 225–26 (2d Cir. 2007) (requiring prosecutors to turn over Brady

regardless of whether it was memorialized in notes).




                                                  4
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 9 of 20



       In its Opposition, the government argued at length that it had no obligation to review the

files of its joint investigative partner, and then contended that Defendants’ motion was “moot”

because the SEC had advised the government that “the SEC has not withheld any materials from

discovery in the civil action pursuant to the Civil Discovery Carve-Out . . . that all documents

that the SEC had obtained through subpoenas to third parties have been produced . . . [and] that

[the remaining] materials are derivative of information already provided to the defendants in

discovery.” Opp. at 22. Counsel for Congressman Collins thereafter contacted the SEC to

attempt to verify the government’s representation. Just this week on Tuesday, March 19, counsel

for the SEC notified defense counsel that, in fact, the government’s representation was incorrect.

The SEC explained, in part:

       At the time the government filed its response, we had not withheld any notes of interviews
       with witnesses. But in re-reviewing our files after receiving your email last week, we
       identified a small handful of notes that we had not previously flagged as containing notes
       of witness interviews. We sent those notes to the government earlier today, and they have
       asked us to withhold them consistent with the stay order.

       We are supplementing our production this week with a small number of documents that
       were inadvertently not included in our original production.

Email Correspondence from Melissa Armstrong, Securities and Exchange Commission, to

Defense Counsel (Mar. 21, 2019) (attached hereto as Exhibit A). To be clear, this information

was disclosed only this week, and the referenced supplemental production is scheduled to be

delivered today. See id.

       As it turns out, the SEC alerted the government to this development on Monday, March

18 — one day prior to informing defense counsel. Government’s Letter to the Court, Mar. 22,

2019, ECF No. 70 at 1. Despite having knowledge for at least three days of its incorrect

statement to the Court and Defendants, the government waited until late Thursday evening to set

the record straight, marginally in advance of the Defendants’ deadline to file this Reply



                                                 5
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 10 of 20



Memorandum. In its letter, the government confirmed that contrary to its earlier representation,

the SEC is withholding interview notes at its specific direction. The government also informed

the Court that it “intends to promptly review the Notes for any potential Brady material and will

comply with its discovery obligations in the criminal case under Rule 16 and 18 U.S.C. § 3500.”

Id. at 1-2.

        This latest episode only further underscores the real and ongoing concern with the

manner in which the government has purported to discharge its Brady obligations. Had the

Defendants not inquired of the SEC (which in turn coordinated with the government before

responding), the existence of this material — as well as the government’s inaccurate

representation — would have remained hidden based on the government’s refusal to review its

joint investigative partner’s material. This sudden turn of events underscores the pressing need

for the Court to order the relief requested by Defendants.

        The SEC has also discovered additional documents it had previously agreed to produce to

the parties. While the Defendants are scheduled to receive a supplemental production today, only

the government can perform the limited, but necessary Brady, Giglio, and Rule 16 review of the

materials in the SEC’s possession that have not been previously produced to the Defendants and

that will continue to be held back by the SEC. See, e.g., United States v. Brooks, 966 F.2d 1500,

1503 (D.C. Cir. 1992) (holding a prosecutor has a duty to search files in government offices

“closely aligned with the prosecution,” particularly when files can be searched without

difficulty). The government cannot farm out its discovery obligations to a civil agency ill-

equipped to perform them, as evidenced by these eleventh-hour developments.

        Moreover, the government cannot disregard the SEC’s attorney-work-product documents

as potential sources of Brady or Giglio information. It must review those documents in the same




                                                 6
        Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 11 of 20



manner it is required to review its own attorney work product. Just because Brady or Giglio

material is contained within attorney work product does not absolve the government of its

obligation to make all required disclosures. Finally, to the extent the SEC files contain

information that is neither work product nor duplicative statistical trading data, the government

must review it for Brady material.

       In sum, due to the joint nature of the government’s and the SEC’s investigation, the

government should be required to review all of the SEC files that have not been produced. It is

mystifying that the government continues to attempt to shirk its obligation to fulfill its Rule 16

obligations in pursuit of an overly close-to-the-vest discovery strategy aimed at denying the

Defendants access to potentially helpful information until a time when they cannot use it in

substantive motion practice or to formulate their defense ahead of trial. This aggressive posture

denies the Defendants a fair opportunity to prepare their defense.

       B.      The Government Cannot Avoid Its Brady and Discovery Obligations by Deeming
               Unknown Amounts of Data “Non-Responsive”

       The government continues to take an incremental approach to its discovery obligations.

The government has repeatedly declared that it has met its discovery obligations, thereby

allegedly mooting Defendants’ requests. Yet, time and again, when pressed, the government has

provided additional discovery including material within the ambit of Brady. Incredulously, the

disclosure provided after the government represented it was “unaware of any Brady” included

statements made by an alleged co-conspirator in which he said that he had not been tipped by

defendant Stephen Zarsky. See United States v. Mahaffy, 693 F.3d 113, 131 (2d Cir. 2012)

(reaffirming the principles set forth in United States v. Gil, 297 F.3d 93, 104 (2d Cir. 2002),

where government’s failure to disclose discovery containing both exculpatory and impeaching

material constituted Brady violation).



                                                 7
          Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 12 of 20



         Now, the government disclaims possession of broad swaths of information, namely any

electronic document deemed “non-responsive” in its review of materials obtained from accounts

or devices belonging to the alleged co-conspirators. Although the government focuses its

argument on materials obtained through the execution of search warrants, the government is in

possession of at least one device that it obtained consensually from an alleged co-conspirator,

who is likely a cooperating witness. The government only briefly acknowledges the Defendants’

request regarding such consensually obtained materials. Opp. at 25. It is not clear whether the

government has complied with its obligation to thoroughly search all devices and accounts

consensually obtained from cooperating witnesses and/or alleged co-conspirators for Brady,

Giglio, or Rule 16 material.

         The government should confirm to the Court and the Defendants that it has completed a

thorough search of all of the files contained on all electronic devices and accounts in its

possession, including ESI seized through search warrants that it has unilaterally labeled as “non-

responsive,” and that it has produced all such Brady, Giglio, and Rule 16 materials to the

Defendants. In the alternative, the government should produce the ESI to the Defendants in a

timely manner that allows them the opportunity to review the materials before trial and

reasonably investigate any potential leads.2

                  i.       The Government Cannot Disclaim Possession of “Non-Responsive”
                           Documents While Still Satisfying Brady and Rule 16 Obligations

         In its Opposition, the government argues that it does not have “the authority to re-

examine, or produce, ESI that it . . . [has] already determined not to be responsive to [a]

warrant.” Opp. at 23. However, the government’s definition of legal possession is not supported



2
  The government’s cursory reference to 18 U.S.C. § 3500, leads the Defendants to believe it will not provide this
information until Defendants are foreclosed by time from meaningfully reviewing and using the ESI at issue.


                                                         8
        Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 13 of 20



by Rule 41 or the case law interpreting the Rule’s scope, which expressly authorizes the seizure

and retention of the entirety of an electronic device or account. “Unless otherwise specified, the

warrant authorizes a later review of the media or information consistent with the warrant.” Fed.

R. Crim. P. 41(e)(2)(B).

       This Court recently considered a similar question of whether the government continues to

possess “non-responsive” ESI obtained pursuant to a search warrant. Relying on the analysis of

United States v. Ganias, 824 F.3d 199, 215 (2d Cir. 2016) (en banc), this Court held that Rule 41

permits the government to “retain[] the seized electronic evidence not to continue searching

material deemed nonresponsive but to accomplish certain investigation and litigation goals,

including those discussed in Ganias II.” United States v. Mendlowitz, 17 Cr. 248 (VSB), 2019

WL 1017533, at *13 (S.D.N.Y. Mar. 2, 2019) (holding the government’s seizure and search of

electronic devices as well as the continued retention of certain electronic devices, including non-

responsive material identified based on a manual review and keyword searches, for purposes of

investigative and litigation goals discussed in Ganias, were all proper). Thus, as this Court

acknowledged and accepted in Mendlowitz, the Second Circuit’s en banc decision in Ganias

recognized that full retention of ESI obtained through a search warrant may “be necessary

[among other things] to afford criminal defendants access to that medium or its forensic copy . . .

to locate exculpatory evidence that the government missed.” Ganias, 824 F.3d at 215; see also

United States v. Lustyik, 2:12-CR-645-TC, 2014 WL 1494019, at *14 (D. Utah Apr. 16, 2014)

(finding the government’s production of ESI obtained from seized email accounts and electronic

devices that were not responsive to the search warrants did not evidence improper execution of

the search warrants because “[t]he Government properly took an expansive view of what to

produce in discovery, and provide all material obtained during execution of the warrants”).




                                                 9
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 14 of 20



        In support of its position that it is not required to review or produce “non-responsive”

documents, the government primarily relies on transcripts of recent court proceedings or bench

rulings that are not available to the public and do not constitute precedential authority.3

Moreover, the government misses the point of Ganias: the retention of ESI is not only for the

benefit of the government’s proper authentication at trial, but also to satisfy the government’s

constitutional obligations to the Defendants including identification of Brady, Giglio, and Rule

16 material, as concisely articulated in Mendlowitz. 2019 WL 1017533, at *13. The

government’s subsequent renunciation of “possession” of data it views as non-responsive neither

comports with its discovery obligations nor ends the analysis of its Brady obligations. And to be

clear, the government does not dispute that it physically possesses the data at issue.

         Even if one grants the government’s premise that it does not legally “possess” non-

responsive documents, it still has the data in its custody or control, which is broadly defined. See

United States v. Stein, 488 F. Supp. 2d 350, 361 (S.D.N.Y. 2007) (quoting Moore’s Federal

Practice § 34.14[2][b], at 34-63 to 34-64 (3d ed. 2006)) (defining control “to include ‘the legal

right to obtain the documents requested upon demand’”). In reliance on United States v. Kilroy,

523 F. Supp. 206 (E.D. Wisc. 1981), the court in Stein found “control” encompasses documents

that the government can either obtain voluntarily from third parties or legally through a search

warrant or subpoena. Stein, 488 F. Supp. 2d at 362.

        The government already sought and received the legal right to obtain the documents via

search warrants or consent, placing the data squarely within its control. Mot. at 24. The

government chides the Defendants for citing the Kilroy decision, disparaging it as an old case

decided in another district. While Kilroy was indeed decided in 1981 in the District of


3
  The Defendants cannot respond to arguments based on transcripts that they cannot access on Pacer or Westlaw and
that have not been provided to the Court.


                                                       10
        Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 15 of 20



Wisconsin, Judge Kaplan relied on it in his 2007 Stein decision. As Judge Kaplan explained,

supported by the reasoning in Kilroy, the proper consideration is not merely “possession,” as

argued by the government, but rather “possession, custody or control.” Stein, 488 F. Supp. 2d at

363. Stein stresses that the government must consider possession, custody, and control as

potentially representing different subsets of documents. Indeed, the Defendants’ position is not a

“radical break from Rule 16” as the government contends, but rather is the law followed in this

District. Opp. at 25. The government attempts to distract the Court with a straw man argument

that the Defendants seek everything that the government has or could obtain from cooperating

witnesses. This misconstrues the request and what Kilroy and Stein require. The Defendants

merely seek all Brady, Giglio, and Rule 16 material contained in the devices of the alleged co-

conspirators that are in the possession, custody, or control of the government.

       As recently as two years ago, in United States v. Galanis, the government recognized that

it possessed all ESI that it seized pursuant to search warrants, regardless of its responsiveness

designation, and that such materials could permissibly be produced to defendants in satisfaction

of the government’s Brady and Rule 16 obligations. No. 16-cr-371 (RA) (S.D.N.Y. Aug. 3,

2017) (Dkt. No. 213 at *11-12). Partially at issue in Galanis was the absence of a protective

order at the time of the government’s production. As a protective order is currently in place, this

concern is of no moment here. See, e.g., United States v. Savedoff, No. 16-cr-41G, 2017 WL

2305751 (W.D.N.Y. May 25, 2017). As such, the Court may require the government to turn over

the remaining material subject to the existing protective order, if the government maintains that it

cannot review “non-responsive” ESI for Brady, Giglio, and Rule 16 materials.




                                                 11
        Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 16 of 20



               ii.     The Government Cannot Satisfy Its Brady and Rule 16 Obligations by
                       Relying Upon an Early Investigative “Responsiveness” Review

       Although the government disclaims any obligation to review “non-responsive” ESI for

potential Brady or Giglio material, it still seeks to reassure the Court that no such Brady

materials are actually being withheld. Opp. at 22. The government contends that “to the extent

[it] came across Brady or Giglio material when it reviewed the search warrant returns, such

material would have been included in the subset of the ESI that the Government seized as

responsive and would have been produced to the defendants at the appropriate time.” Opp. at 22-

23. This representation, however, provides cold comfort.

       The government does not identify when such a review occurred in the timeline of the

investigation and charging decisions, who performed the review, and whether those reviewers

were actually instructed to look for Brady, Giglio, or Rule 16 material. Presumably, the

government reviewed this ESI near the outset of its investigation and prior to the grand jury’s

return of the Indictment. The government therefore reviewed seized material in the very early

stages of the case without knowing the specific charges that the Defendants are now facing, the

potential defenses to be raised by the Defendants, and all of the witnesses, testimony, and

evidence that the government may use at trial. Nevertheless, the government contends that such a

premature and uninformed review of the ESI is sufficient to discharge its Brady obligations

because the government — through a creative legal fiction — no longer legally possesses the

“non-responsive” documents and cannot review them again.

       The government’s view of its Brady obligations is too facile. As a case progresses from

investigation, through indictment and even trial, the exculpatory nature of certain information

and evidence may only become clear over time. Likewise, material may not be Giglio absent the

development of additional facts or information. Therefore, a determination by a reviewer, based



                                                 12
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 17 of 20



on a single review for “responsiveness” in the early stages of an investigation, risks substantial

exclusion of material that is favorable to the defense. Further, United States v. Wey, 256 F. Supp.

3d 355, 405 (S.D.N.Y. 2017), is not to the contrary. There, Judge Nathan was concerned with the

government continuing to review materials to fine-tune its investigation or develop new charging

theories. The objectionable practice was the government using its continued possession of

materials as a proactive weapon in its arsenal, as opposed to using the material to satisfy its

Brady, Giglio, and Rule 16 obligations in furtherance of a defendant’s constitutional right to a

fair trial. Id at 405–06.

        C.       The Government Should Turn Over the Full Interview Notes from Two Witnesses

        The government characterizes the Defendants’ request for the full production of

interview notes for two individuals, whom the government identifies as “Witness-1” and

“Witness-2,” as an attempt by Defendants to force early production of Jencks Act material.

However, as now Supreme Court Justice Sotomayor clearly stated, “[c]omplying with the Jencks

Act, of course, does not shield the government from its independent obligation to timely produce

exculpatory material under Brady — a constitutional requirement that trumps the statutory power

of 18 U.S.C. § 3500.” United States v. Rittweger, 524 F.3d 171, 181 n.4 (2d Cir. 2008); see also

United States v. Jacobs, 650 F. Supp. 2d 160, 168 (D. Conn. 2009) (following Rittweger to

“remind the government that its Brady obligations trump the Jencks Act, that such obligations

include the obligation to produce impeachment materials consistent with Giglio, and that such

material must be produced in time for its effective use at trial”) (internal quotation omitted);

United States v. Villa, 3:12cr40 (JBA), 2014 WL 280400, at *3 n.3 (D. Conn. Jan. 24, 2014)

(citing Rittweger, 524 F.3d at 181 n.4) (“If the statement of a witness who the Government

intends to call at trial constitutes Brady evidence, its disclosure may be required well before the




                                                 13
         Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 18 of 20



witness testifies at trial in order to allow the defense to make ‘effective use’ of any exculpatory

material.”).

       Indeed, “the Second Circuit [has] noted that ‘Brady and its progeny require the

Government to disclose material information that is favorable to the accused, either because it is

exculpatory, or because it is impeaching,’ regardless of whether the information was also within

the scope of Jencks Act.” United States v. Vilar, 05 Cr. 621 (RJS), 2008 WL 2531195, at *1

(S.D.N.Y. June 22, 2008) (quoting United States v. Rodriguez, 496 F.3d 221, 224-25 (2d Cir.

2007)). Without the broad context of the statements made by “Witness-1” and “Witness-2”, the

Defendants are left in the dark as to key details of the witnesses’ knowledge. Rodriguez, 496

F.3d at 226. Accordingly, the government should provide the full FD-302s or interview notes for

these two individuals as Brady disclosures even if it also considers them Jencks Act material.

       In addition, for the reasons discussed in the Memorandum of Law in Support of

Christopher Collins’ Motion to Compel Limited Production Of Materials Bearing on the Speech

or Debate Clause of the Constitution, the full notes of these interviews of two Congressional

staffers should be produced in advance of the substantive motions deadline to allow

Congressman Collins and the Court to fully address critical Speech or Debate privilege issues in

an efficient manner. The government will suffer no prejudice whatsoever by producing the

requested information to the parties.

III.    CONCLUSION

       The government’s Opposition presents a narrow view of its discovery obligations.

However, the Constitution and relevant case law necessitate a thorough undertaking from the

government. The government should be required to conduct a fulsome review of all documents




                                                 14
        Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 19 of 20



in its possession, custody, or control and make productions consistent with its obligations. As

such, the Court should grant Defendants’ motion in full, and order the government to:

        (1) review for Brady a discrete set of materials withheld by the SEC from its discovery in
       its enforcement action, including interview notes withheld at the request of the government;

       (2) review for Brady, Giglio, and Rule 16 material, or alternatively produce, ESI from the
       devices of the alleged co-conspirators that are in the possession of the government; and

       (3) produce the full FD-302s for two witnesses identified by the government as having
       made statements that are potentially exculpatory.

                                                     Respectfully submitted,

New York, New York
March 22, 2019
                                                     BAKER HOSTETLER LLP
                                                     By: /s/ Jonathan B. New
                                                     Jonathan B. New
                                                     45 Rockefeller Plaza, 14th Floor
                                                     New York, NY 10111
                                                     T: 212.589.4200
                                                     F: 212.589.4201
                                                     jnew@bakerlaw.com

                                                     Jonathan R. Barr
                                                     Kendall E. Wangsgard
                                                     Washington Square, Suite 1100
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, DC 20036
                                                     T: 202.861.1500
                                                     F: 202.861.1783
                                                     jbarr@bakerlaw.com
                                                     kwangsgard@bakerlaw.com

                                                     Attorneys for Christopher Collins

                                                     Rebecca M. Ricigliano
                                                     CROWELL & MORING LLP
                                                     590 Madison Avenue, 20th Floor
                                                     New York, New York 10022
                                                     Telephone: (212) 895-4268
                                                     Email: rricigliano@crowell.com




                                                15
Case 1:18-cr-00567-VSB Document 73 Filed 03/22/19 Page 20 of 20



                                   Thomas A. Hanusik
                                   Patrick S. Brown (admitted pro hac vice)
                                   CROWELL & MORING LLP
                                   1001 Pennsylvania Avenue, NW
                                   Washington, DC 20004
                                   Telephone: (202) 624-2530
                                   Email: thanusik@crowell.com

                                   Attorneys for Cameron Collins

                                   Mauro M. Wolfe
                                   Amanda L. Bassen
                                   DUANE MORRIS LLP
                                   1540 Broadway
                                   New York, New York 10036
                                   Telephone: (212) 692-1017
                                   Email: mmwolfe@duanemorris.com

                                   Attorneys for Stephen Zarsky




                              16
Case 1:18-cr-00567-VSB Document 73-1 Filed 03/22/19 Page 1 of 4




             EXHIBIT A
                Case 1:18-cr-00567-VSB Document 73-1 Filed 03/22/19 Page 2 of 4



Wangsgard, Kendall E.

From:                Armstrong, Melissa <armstrongme@SEC.GOV >
Sent:                Thursday, March 21, 2019 4:19 PM
To:                  Barr, Jonathan R.; Crumpton, Cheryl; New, Jonathan B.
Cc:                  Wangsgard, Kendall E.; Hanusik, Thomas; Ricigliano, Rebecca; Brown, Patrick; Wolfe, Mauro M.;
                     Bassen, Amanda
Subject:             RE: SEC v. Collins, et al.



Counsel,

A CD containing the SEC ' s supplemental production is on its way via UPS to counsel for each defendant. Each
of your firms should receive it tomorrow. The password for the CD is below:

Sec_HO-13318$

Please let me know if you have any questions or problems.

Best regards,
Melissa

Melissa Armstrong I 202.551.4724

From: Armstrong, Melissa
Sent: Tuesday, March 19, 2019 4:54 PM
To: 'Barr, Jonathan R.' <jbarr@bakerlaw.com>; Crumpton, Cheryl <CrumptonC@SEC.GOV>; New, Jonathan B.
<jnew@bakerlaw.com>
Cc: Wangsgard, Kendall E.<kwangsgard@bakerlaw.com>; Hanusik, Thomas <THanusik@crowell.com>; Ricigliano,
Rebecca <RRicigliano@crowell.com>; Brown, Patrick <PBrown@crowell.com>; Wolfe, Mauro M.
<MMWolfe@duanemorris .com>; Bassen, Amanda <ABassen@duanemorris.com>
Subject: RE: SEC v. Collins, et al.


Counsel,

Apologies again for the delay, but we wanted to make sure our responses were fully accurate. To answer your
questions:

      1) At the time the government filed its response, we had not withheld any notes of interviews with
         witnesses. But in re-reviewing our files after receiving your email last week, we identified a small
         handful of notes that we had not previously flagged as containing notes of witness interviews. We sent
         those notes to the government earlier today, and they have asked us to withhold them consistent with the
         stay order.
      2) We are supplementing our production this week with a small number of documents that were
         inadvertently not included in our original production. We believe that, after this production, we will
         have produced all documents received from third parties other than the government or the FBI.
      3) The government's characterization of the balance of the SEC ' s file is accurate. I can't say that it
         contains only attorney work product and statistical and trading data because we also have not produced,
         for example, scheduling or other administrative communications with third pa1iies, but in general the
         categories the government has identified contain the only substantive documents we have not produced.
                                                           1
                Case 1:18-cr-00567-VSB Document 73-1 Filed 03/22/19 Page 3 of 4



Best regards,
Melissa

Melissa Armstrong I 202.551.4724

From: Barr, Jonathan R. <jbarr@bakerlaw.com >
Sent: Monday, March 18, 2019 9:13 PM
To: Crumpton, Cheryl <CrumptonC@SEC.GOV>; New, Jonathan B. <jnew@bakerlaw.com >; Armstrong, Melissa
<armstrongme@SEC.GOV>
Cc: Wangsgard, Kendall E.< kwangsgard@bakerlaw.com >; Hanusik, Thomas <THanusik@crowell.com >; Ricigliano,
Rebecca <RRicigliano@crowell.com >; Brown, Patrick <PBrown@crowell.com >; Wolfe, Mauro M.
<MMWolfe@duanemorris .com >; Bassen, Amanda <ABassen@duanemorris .com >
Subject: RE: SEC v. Collins, et al.

Thanks Cheryl. Our reply brief is due this week, so that is appreciated. Any chance you will be back to us tomorrow?

Best regards,

Jon


From: Crumpton, Cheryl <CrumptonC@SEC.GOV>
Sent: Friday, March 15, 2019 6:42 PM
To: New, Jonathan B.< jnew@bakerlaw.com >; Armstrong, Melissa <armstrongme@SEC.GOV>
Cc: Barr, Jonathan R.< jbarr@bakerlaw.com >; Wangsgard, Kendall E.<kwangsgard@bakerlaw.com >; Hanusik, Thomas
<THanusik@crowell.com >; Ricigliano, Rebecca <RRicigliano@crowell.com >; Brown, Patrick <PBrown@crowell.com >;
Wolfe, Mauro M .<MMWolfe@duanemorris.com >; Bassen, Amanda <ABassen@duanemorris.com >
Subject: RE: SEC v. Collins, et al.

Jonathan,

I apologize for the delayed response . We are in the process of double-checking our files, but should be able to answer
each of your questions early next week.

Best,
Cheryl


From: New, Jonathan B.< jnew@bakerlaw.com >
Sent: Thursday, March 14, 2019 2:33 PM
To: Crumpton, Cheryl <CrumptonC@SEC.GOV>; Armstrong, Melissa <armstrongme@SEC.GOV>
Cc: Barr, Jonathan R.< jbarr@bakerlaw.com>; Wangsgard, Kendall E.<kwangsgard@bakerlaw.com >; Hanusik, Thomas
<THanusik@crowell.com>; Ricigliano, Rebecca <RRicigliano@crowell.com >; Brown, Patrick <PBrown@crowell.com>;
Wolfe, Mauro M.< MMWolfe@duanemorris.com >; Bassen, Amanda <ABassen@duanemorris.com >
Subject: SEC v. Collins, et al.

Dear Cheryl,

In the government's response to defendants discovery motions in the criminal case, it has represented to the Court that,
"The SEC has not withheld any materials from discovery in the civil action pursuant to the Civil Discovery Carve-Out ..
. [and] that all documents that the SEC obtained through subpoenas to third parties have been produced to the
defendants ." The government further represented that, "The balance of the SEC file ... consists primarily of attorney

                                                            2
                       Case 1:18-cr-00567-VSB Document 73-1 Filed 03/22/19 Page 4 of 4


work product and statistical and trading data collected in large databases as part of the SEC' s market monitoring
efforts."

In light of these representations, could you please confirm the following:

            (1) The SEC is not withholding (on the basis of the Carve-Out, attorney work product or otherwise) any notes or
                memoranda of witness interviews, or any written statements made or adopted in the course of an
                interview, conducted by the SEC in connection with the SEC' s investigation;
            (2) The SEC has produced all documents obtained from third-parties by any means; and
            (3) Whether the " balance of the SEC file" that has not been produced to the defendants contains anything
                other than attorney work product and "statistical and t rading data collected in large databases."

Best regards,
   Jonathan


Jonathan New
Partner

Baker Hostetler
45 Rockefeller Plaza
NewYork, NY 10111-0100
T +1 .2 12.589.4650

jnew@bakerlaw. com
bakerlaw.com

8~

This email is intended only fo r the use of the party to which it is
addressed and may contain information that is privi leged,
co nfidential, or protected by law. If yo u are not th e in tended
recipient you are hereby notified that any di ssemination, copyi ng
or distribution of th is email or its conte nts is strictly prohibited.
If you have received this message in error, please notify us immediately
by replyi ng to the message and deleting it from your computer.

Any tax advice in this email is for inform ation purposes on ly. Th e content
of thi s emai l is limited to the matters specifica lly addressed herein
and may not conta in a full description of all relevant facts or a
complete analysis of all relevant issues or auth ori ties.

Internet communications are not assured to be secure or clea r of
in accuracies as info rmation could be interce pted , corrupted, lost,
destroyed, arri ve late or incomplete, or contain viruses . Therefo re,
we do not accept responsibi lity for any erro rs or omissions that are
prese nt in thi s email, or any attachment, that have ari se n as a res ult
of e-m ail transm ission.




                                                                                3
